—Order, Supreme Court, New York County (Marylin Diamond, J.), entered on or about December 7, 1999, which, inter alia, ordered that a discovery schedule and hearing date be set on the issue of child support, unanimously affirmed, without costs.
*333Under the circumstances at bar, discovery and a hearing respecting the adequacy of child support provision contained in the parties’ separation agreement are appropriate. To the extent, if any, that the separation agreement is found to have made inadequate provision for the parties’ children, it is voidable and may not be utilized as a bar to judicial remediation (see, Harriman v Harriman, 227 AD2d 839; Priolo v Priolo, 211 AD2d 627, lv denied 86 NY2d 705).
We have reviewed petitioner’s remaining contentions and find them unavailing. Concur — Tom, J. P., Andrias, Ellerin, Rubin and Saxe, JJ.